My NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 11/04/2021.  In applicant’s amendments claims 8-9, 11-19, 21-25, 32-38, 40, 42-91, and 93-96 were cancelled, and claims 1-4, 10, 20, 30, 92, 99, and 101 were amended.  
Claims 1-7, 10, 20, 26, 30, 31, 39, 41, 92, and 98-101 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 11/04/2021 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Friedman (Registration Number 33883) on 02/09/2022.
The application has been amended as follows:
Claim 1, lines 11-12: changed from “to provide at least one of a positive or a negative force” to ---to selectively provide both a positive and a negative force---.
Claim 20, line 3: changed “the user” to ---a user---.
Claim 30, lines 8-9: changed from “to provide at least one of a positive or a negative force” to ---to selectively provide both a positive and a negative force---.
Claim 92, line 1: changed “gravity modification” to ---gravity simulation---.
Claim 92, lines 5-6: changed “the user receiving device” to ---a user receiving device---.
Claim 92, line 11: changed “a user in a user receiving device” to ---a user in the user receiving device---.
Claim 92, line 18: changed “a force” to ---an applied force---
Claim 92, line 20: changed “determined force” to be ---applied force---
Claim 100, line 2: changed “the motions” to ----motions---.
Claim 101, lines 2-3: changed “a user” to ---the user---.
Claim 101, line 4: changed “the measurements data” to ---the measurements---.
Claim 101, line 8: changed “determined force” to ---applied force---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 and 30, the closest prior art US 10493309 B2 (Jue et al) fails to teach or render obvious the gravity simulation device in combination with all of the elements and structural and functional relationships as claimed and further including the arm support being vertically moveable relative to the vertical support to selectively provide both a positive and a negative force parallel to the gravity vector.
The prior art of record teaches linear bearings 622a,b,c,d coupled to the harness via arms 655a,b which are not considered equivalent to applicant’s invention as the linear bearings do not 
Regarding Independent Claim 92, the closest prior art US 10493309 B2 (Jue et al) fails to teach or render obvious the gravity simulation method in combination with all of the elements and structural and functional relationships as claimed and further including actuating vertical movement of the arm support relative to the vertical support to apply the applied force to the user and maintaining the constant the applied force.
The prior art of record does not disclose moving the arm supports to apply the determined force or maintaining the applied force on the user and it would not be obvious for one skilled in the art at the time of filing to modify the structure to include the monitoring system required without improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784